DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 5/04/22 has been entered. As directed by amendment, claims 1, 3-6 and 8-10 are amended and claims 2 and 7 are cancelled. Applicant’s amendments to claims have overcome 112(f) claim interpretation, claim objections, and 112(a) and 112(b) rejections previously set forth in the non-final office action mailed on 02/07/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of McDowall et al. (US 20120004557).
Regarding Claim 1, Tsuruta et al. disclose an image acquisition system (1), comprising: a light source (a light source apparatus 2) that applies, normal light ([0025] white light for white light observation as illuminating light; [0051] performing white light observation) for imaging an affected part (Fig.6, subject part) and excitation light for exciting a medical tool (forcep 6) present in the affected part to emits fluorescence ([0029]-[0031] supplying excitation light for fluorescence observation; [0050] the excitation light emitted from the excitation light source 44);
	a camera (imaging pickup unit 20) that images the affected part under irradiation with the excitation light and under irradiation with the normal light ([0025] white light for white light observation as illuminating light), 
and acquires a first image signal obtained by imaging the fluorescence ([0025] supplying excitation light for fluorescence observation) and a second image signal obtained by imaging the normal light ([0025] white light for white light observation as illuminating light; [0058]-[0061] the distal end portion of the rigid insertion portion 30 to a position where a white light image including the subject part); 
a medical tool detection circuitry configured to detect, on a basis of the first image signal (abst. a second fluorescent substance provided on a treatment instrument), an area in which the medical tool is present in a first image obtained from the first image signal ([0025] supplying excitation light for fluorescence observation; [0030] fluorescence observation to generate a fluorescence image).
However, Tsuruta et al. do not teach an image generation circuitry configured to set the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image signal, the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different.
McDowall et al. teach and image generation circuitry (image processing 304) configured to set the area in which the medical tool (Figs.5A-B) is present in a second image obtained from the second image signal (Figs.5A-B, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light); 
and generate a display image by performing image processing on the second image signal (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
the image processing includes at least one of first image processing on the area in which the medical tool is present (Figs.5B, [0020]-[0024] and claims 1-3, acquired component image is a fluorescence image excited by the fluorescence excitation illumination component),
or second image processing on an area other than the area in which the medical tool is present (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light),
the first image processing and the second image processing being different ([0015] a second acquired component image that is different from the first acquired component image; [0053]-[0057] illumination system selectively provides one of (a) white light illumination and (b) less than all the visible color illumination components of white light and at least one fluorescence excitation illumination component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have an image generation circuitry configured to set the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image signal, the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different as taught by McDowall et al. in order to different viewing mode, various combinations of fluorescence excitation sources and visible color component illumination sources, to provide an enhanced real-time video display for a surgeon ([0115] of McDowall et al.). The modified device of Tsuruta et al. in view of McDowall et al. will hereinafter be referred to as the modified device of Tsuruta et al. and McDowall et al.
Regarding Claim 6, the modified device of Tsuruta et al. and McDowall et al. teach the claimed invention as discussed above concerning claim 1, and McDowall et al. teach wherein the image processing includes color correcting ([0058] color correcting the acquired images and sends the color corrected acquired visible color stereoscopic images). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have wherein the image processing includes color correcting as taught by McDowall et al. in order to provide correcting color to the viewer on surgeon’s console ([0058] of McDowall et al.).
Regarding Claim 8, the modified device of Tsuruta et al. and McDowall et al. teach the claimed invention as discussed above concerning claim 1, and McDowall et al. teach wherein the image processing includes superimposing the first image and the second image ([0009]-[0012] acquired fluorescence image is superimposed on the background black and white image and is highlighted in a selected color). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have wherein the image processing includes superimposing the first image and the second image as taught by McDowall et al. in order to provide the highlighted fluorescence image identifying tissue of interest ([0047] of McDowall et al.).
Regarding Claim 9, Tsuruta et al. disclose a control apparatus, comprising: an  image generation circuitry (33) configured to receive a first image signal obtained by imaging an affected part (Fig.6, subject part) under irradiation with excitation light for exciting a medical tool present in the affected part to emit fluorescence ([0029]-[0031] supplying excitation light for fluorescence observation; [0050] the excitation light emitted from the excitation light source 44)
 and a second image signal obtained by imaging the affected part under irradiation with normal light ([0025] white light for white light observation as illuminating light; [0051] performing white light observation); 
receive an area in which a medical tool is present in a first image obtained from the first image signal ([0025] supplying excitation light for fluorescence observation; [0030] fluorescence observation to generate a fluorescence image).
 However, Tsuruta et al. do not teach setting the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image, wherein the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different.
McDowall et al. teach setting the area in which the medical tool is present in a second image obtained from the second image signal (Fig.5A, [0053]-[0057] illumination system selectively provides one of (a) white light illumination); and generate a display image by performing image processing on the second image (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
wherein the image processing includes at least one of first image processing on the area in which the medical tool is present (Figs.5B, [0020]-[0024] and claims 1-3, acquired component image is a fluorescence image excited by the fluorescence excitation illumination component) or second image processing on an area other than the area in which the medical tool is present (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
the first image processing and the second image processing being different ([0015] a second acquired component image that is different from the first acquired component image; [0053]-[0057] illumination system selectively provides one of (a) white light illumination and (b) less than all the visible color illumination components of white light and at least one fluorescence excitation illumination component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have setting the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image, wherein the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different as taught by McDowall et al. in order to different viewing mode, various combinations of fluorescence excitation sources and visible color component illumination sources, to provide an enhanced real-time video display for a surgeon ([0115] of McDowall et al.).
Regarding Claim 10, Tsuruta et al. disclose an image acquisition method, comprising: acquiring a first image signal by imaging an affected part under irradiation with excitation light for exciting a medical tool (forcep 6) present in the affected part (Fig.6, subject part) to emit fluorescence ([0029]-[0031] supplying excitation light for fluorescence observation; [0050] the excitation light emitted from the excitation light source 44); 
acquiring a second image signal by imaging the affected part under irradiation with normal light ([0025] white light for white light observation as illuminating light; [0051] performing white light observation); 
detecting an area in which the medical tool is present in a first image obtained from the first image signal ([0025] supplying excitation light for fluorescence observation; [0030] fluorescence observation to generate a fluorescence image).
However, Tsuruta et al. do not teach setting the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image, wherein the image processing includes at least one of first image processing on the area in which the medical tool is present or and generating a display image by performing image processing on the second image signal, the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different.
McDowall et al. teach setting the area in which the medical tool is present in a second image obtained from the second image signal (Fig.5A, [0053]-[0057] illumination system selectively provides one of (a) white light illumination); and generate a display image by performing image processing on the second image (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
wherein the image processing includes at least one of first image processing on the area in which the medical tool is present (Figs.5B, [0020]-[0024] and claims 1-3, acquired component image is a fluorescence image excited by the fluorescence excitation illumination component) or and generating a display image by performing image processing on the second image signal (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
the image processing includes at least one of first image processing on the area in which the medical tool is present (Figs.5B, [0020]-[0024] and claims 1-3, acquired component image is a fluorescence image excited by the fluorescence excitation illumination component) or second image processing on an area other than the area in which the medical tool is present (Figs.5A, [0053]-[0056], [0067] and claims 1-3, in the normal viewing mode, with white light), 
the first image processing and the second image processing being different ([0015] a second acquired component image that is different from the first acquired component image; [0053]-[0057] illumination system selectively provides one of (a) white light illumination and (b) less than all the visible color illumination components of white light and at least one fluorescence excitation illumination component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsuruta et al. to have setting the area in which the medical tool is present in a second image obtained from the second image signal; and generate a display image by performing image processing on the second image, wherein the image processing includes at least one of first image processing on the area in which the medical tool is present or and generating a display image by performing image processing on the second image signal, the image processing includes at least one of first image processing on the area in which the medical tool is present or second image processing on an area other than the area in which the medical tool is present, the first image processing and the second image processing being different as taught by McDowall et al. in order to different viewing mode, various combinations of fluorescence excitation sources and visible color component illumination sources, to provide an enhanced real-time video display for a surgeon ([0115] of McDowall et al.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of McDowall et al. (US 20120004557) and in further view of On (US 20120262559).
Regarding Claim 3, the modified device of Tsuruta et al. and McDowall et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the image processing includes correcting image shake.
On teaches wherein the image processing includes correcting image shake ([0039] image processing section 207 performs image processing on the image transmitted from the shake correction section 205).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Tsuruta et al. and McDowall et al. to have wherein the image processing includes correcting image shake as taught by On in order to remove blurred image while in operation of the endoscope ([0003]-0006) of On).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of McDowall et al. (US 20120004557) and in further view of Morita (US 20100245551).
Regarding Claim 4, the modified device of Tsuruta et al. and McDowall et al. disclose the claimed invention as discussed above concerning claim 1, but does not teach a lens that condenses the excitation light and the normal light on the camera; and control circuitry configured to drive the lens, wherein the image generation circuitry is configured to calculate an automatic focus detection value in the area other than the area in which the medical tool is present in the second image, and the control circuitry is configured to drive the lens based on the calculated automatic focus detection value.
Morita teaches a lens (lens 23) that condenses the excitation light and the normal light on the camera ([0029] light source device 10 functions as a light source unit that applies excitation light that excites a fluorescent agent and white light; a condenser lens 13 that concentrates the collimated light); and control circuitry (controller 39) configured to drive the lens (lens 23), wherein the image generation circuitry is configured to calculate an automatic focus detection value in the area other than the area in which the medical tool is present in the second image ([0056]-[0057] the correction processor 36 corrects the luminance of the white light image to be processed according to the variation component of each pixel that varies with an increase or decrease in imaging distance between the object and the reflected light imaging unit 26), 
and the control circuitry (controller 39) is configured to drive the lens based on the calculated automatic focus detection value ([0056]-[0057] according to the variation component of each pixel that varies with an increase or decrease in imaging distance between the object and the reflected light imaging unit 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Tsuruta et al. and McDowall et al. to have a lens that condenses the excitation light and the normal light on the camera; and control circuitry configured to drive the lens, wherein the image generation circuitry is configured to calculate an automatic focus detection value in the area other than the area in which the medical tool is present in the second image, and the control circuitry is configured to drive the lens based on the calculated automatic focus detection value as taught by Morita in order to provide accurately correct the luminance of a fluorescent light image to be observed ([0111] of Morita).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20130345513) in view of McDowall et al. (US 20120004557) and in further view of Ozawa et al. (US 20110237894).
Regarding Claim 5, the modified device of Tsuruta et al. and McDowall et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a lens that condenses the excitation light and the normal light on the camera; and control circuitry configured to drive the lens wherein the image generation circuitry is configured to calculate an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image, and the control circuitry is configured to drive the lens based on the calculated automatic exposure detection value.
Ozawa et al. teach a lens (imaging lens 39) that condenses the excitation light and the normal light on the camera (imaging device 21)([0033]-[0037] the white illumination light source comprises a semiconductor light-emitting device and a wavelength conversion member including a phosphor which is excited at an emission wavelength of the semiconductor light-emitting device); 
and control circuitry (a control section 63) configured to drive the lens and a control unit (a control section 63) that controls driving of the lens unit ([0045] Fig.1, control section connected to a magnification-varying movable lens driven via a zoom control section 81)
wherein the image generation circuitry (processor 45 for processing image) is configured to calculate an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image ([0054] control section 63 automatically sets the shutter speed, the aperture, etc. according to the observation magnification using the automatic exposure AE program), 
and the control circuitry (a control section 63) is configured to drive the lens based on the calculated automatic exposure detection value ([0054] When a subject is bright, correct exposure is obtained by evenly adjusting the aperture and the shutter speed. When a subject is sufficiently bright, the lens aperture is set at a minimum value and the exposure is adjusted by the shutter speed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Tsuruta et al. and McDowall et al. to have a lens that condenses the excitation light and the normal light on the camera; and control circuitry configured to drive the lens wherein the image generation circuitry is configured to calculate an automatic exposure detection value in the area other than the area in which the medical tool is present in the second image, and the control circuitry is configured to drive the lens based on the calculated automatic exposure detection value as taught by Ozawa et al. in order to provide an observation image can be varied continuously as the observation magnification is varied by a zoom magnification varying manipulation so that an observation image suitable for an endoscope diagnosis ([0008] of Ozawa et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160252716 A1		Nakamura; Masaaki et al.
US 20190083180 A1		Ichiki; Hiroshi
US 20180325365 A1		Fujinuma; Ken
US 20180232911 A1		Yokouchi; Masahito
US 20180250094 A1 		Sugie; Yuki et al.
Nakamura et al. (US 20160252716) disclose a projection system including an excitation light source, an imaging unit, a control unit, a projecting unit, and a dichroic mirror. The excitation light source applies to a subject light of a predetermined wavelength band including excitation light. The imaging unit captures a fluorescent image resulting from fluorescence emission of the subject. The control unit generates image data for projection based on the fluorescent image captured by the imaging unit. The projecting unit projects a projection image based on the image data for projection onto the subject with visible light. The dichroic mirror transmits light of a wavelength band of fluorescence emitted by the object and reflects the visible light from the projecting unit.  (See figure below and [0033]-[0035]).
 
    PNG
    media_image1.png
    389
    515
    media_image1.png
    Greyscale

Ichiki (US 20190083180) discloses a medical imaging processing apparatus providing white and a fluorescence observation to obtain an image by fluorescence generated by emission of the excitation light. The practitioner 71 performs treatment such as resection of an affected site using the energy treatment tool 33 and the forceps 35 while viewing the image of the surgical site displayed on the display apparatus 53 in real time.  (See figures below and [0086]-[0087]).
 
    PNG
    media_image2.png
    633
    522
    media_image2.png
    Greyscale

Fujinuma (US 20180325365) disclose an endoscope apparatus equipped with a videoscope and a scanning endoscope insertable into a forceps channel of the videoscope, with which white-light observation with the videoscope and fluorescence observation with the scanning endoscope are performed simultaneously so as to display a composite image constituted by a white-light image and a fluorescence image superimposed on each other. (See figures and [0055]-[0056]).
Yokouchi (US 20180232911) discloses an image processing apparatus. The light source device 4 includes a light source unit 41 that outputs illumination light or excitation light according to the control signal from the control unit 31. The light source unit 41 includes a white light emitting diode (LED) that outputs white illumination light and a special observation light source that outputs special observation light. A treatment tool T is also displayed on the monitor 6 in FIG. 5.  (See figures and [0027]-[0028]).
Sugie et al. (US 20180250094) disclose an image processing device with an image obtaining unit which obtains a first image imaged under an illumination condition in which the surgical thread fluoresces and a second image imaged under an illumination condition including at least visible light as images of an operative site using the surgical thread which fluoresces, and a synthesis unit which generates a synthetic image obtained by synthesizing an area of the surgical thread of the first image and the second image.  (See figures and [0006]-[0010]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795